.
                                                 1:       ;                                      09/29/2020


           IN THE SUPREME COURT OF THE STATE OF MQNTANA
                                                                                             Case Number: PR 06-0544


                                         PR 06-0544
                                                                        FRED
                                                                        SEP 2 9 MO
                                                                      Bowen Greenwo,,i
 IN RE PETITION OF DAVID J. LOCKHART                                Clerk of Suprerr,
                                                                       State of lx,
                                                                                  ionta,-i
 FOR REINSTATEMENT TO ACTIVE STATUS                                   ORDER
 IN THE BAR OF MONTANA



       David J. Lockhart has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Lockhart was placed on inactive status on September 1, 2020, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2020. Attached to the Petition is a letter from the State Bar stating that
Lockhart has now completed all CLE requirements for that reporting year. The Petition
states that Lockhart is not currently subject to disciplinary proceedings, has not comrnitted
any acts or omissions sanctionable under the Rules of Professional Conduct while on
inactive status, and that he has already paid dues, fees, and taxes required for reinstatement.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofDavid J. Lockhart for reinstatement
to active status in the State Bar of Montana is GRANTED.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.          q's
       DATED this       9 day of September, 2020.




                                                          (9.4 A4 41L-

                                                              I ,...,/7314211.45%
2